Citation Nr: 0509456	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-22 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of medial collateral ligament and anterior cruciate 
ligament repair of the left knee, currently rated 10 percent 
disabling.

2.  Entitlement to a separate compensable rating for a 
surgical scar on the left knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to September 1971.  He also has additional service with the 
United States Army Reserve. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Newark, New Jersey 
Regional Office (RO).

This case was previously before the Board and, in August 
2004, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.


FINDINGS OF FACT

1.  The postoperative residuals of the veteran's left knee 
disability are productive of no more than slight instability.

2.  The left knee scar is manifested by pain on palpation.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 10 
percent, for left knee instability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7 and Part 4, Diagnostic Code 5257 (2004). 

2.  The criteria for a separate 10 percent rating for a left 
knee scar have been met.  38 U.S.C.A. § 1155, (West 2002); 38 
C.F.R. Part 4, Diagnostic Code 7804 (effective August 30, 
2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decisions noted above and a June 2003 statement 
of the case and a supplemental statement of the case dated in 
November 2004.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  

Further, in letters dated in October 2003 and August 2004, 
the RO specifically informed the veteran of the information 
and evidence needed from him to substantiate his claim, 
evidence already submitted and/or obtained in his behalf, as 
well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  The Board 
notes that the July 2002 and August 2004 VCAA letters were 
mailed to the veteran subsequent to the appealed rating 
decision in violation of the VCAA and the veteran was not 
specifically informed to furnish copies of any pertinent 
evidence in his possession pertinent to his claims not 
previously submitted as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records show that in May 1979 
while performing a period of active duty for training, the 
veteran sustained an injury to his left knee, diagnosed as a 
rupture of the medial collateral ligament, playing softball.  
The veteran underwent surgical repair of his medial 
collateral ligament and his leg was casted thereafter.  His 
postoperative course was uneventful and his cast was removed 
in mid-June 1979.

When initially examined by VA in May 1980, the veteran 
complained of left knee pain and swelling.  On physical 
examination, it was noted that the veteran ambulated with a 
cane and that his left knee exhibited a healed per primam, 
asymptomatic, operative scar on the medial aspect.  The 
veteran was able to walk on heels and toes with facility.  He 
had some difficulty in accomplishing a deep knee bend.  Range 
of motion testing of the left knee showed extension to 0 
degrees and flexion to 135 degrees.  There was no crepitation 
heard or palpated throughout the range of motion nor on 
movement of the patella in the femoral groove.  There were no 
signs of effusion or joint line pain elicited.  There was a 
slight waggle elicited on application of abduction stress to 
the left knee.  A positive anterior drawer sign was also 
elicited.  An x-ray of the left knee was interpreted to 
reveal loose calcifications near the medial edge of the joint 
and adjacent to the medial femoral condyle.

Service connection for post operative residuals of a 
ligamentous repair of the left medial collateral ligament of 
the left knee with torn anterior cruciate ligament was 
established by an RO rating action dated in August 1980.  
This disorder was rated 10 percent disabling, effective from 
February 1980.

The disability evaluation for the veteran's service-connected 
left knee disorder was increased from 10 percent to 20 
percent disabling, following a VA examination of the left 
knee in January 1996 that was significant for mild 
degenerative disease, flexion limited to 120 degree, and 
ligamentous laxity.

When examined by VA in March 1998, physical examination of 
the left knee found no swelling, warmth, tenderness, or 
effusion.  There was mild crepitance.  The knee was stable 
times four and there was no joint line tenderness.  Range of 
motion was from o degrees extension to 125 degrees flexion.  
X-rays of the left knee revealed ossification in the region 
of the medial collateral ligament.

Based on the above examination findings in March 1998, the 
disability evaluation for the veteran's left knee disorder 
was reduced, by a September 1998 RO rating action, from 20 
percent to 10 percent disabling, effective from December 
1998.

The veteran was afforded a new VA examination of his left 
knee in January 1999.  On this examination the veteran 
complained of continuing left knee pain, occasional swelling 
and stiffness, and a tendency for his knee to slip while 
walking.  Physical examination revealed that the veteran 
walked favoring the left lower extremity with a mild limp.  
There was 1/2 inch quadriceps atrophy on the left side 8 inches 
above the tibial tubercle.  Range of motion was from 0 to 10 
degrees.  There was hypermobility of the patella and pain on 
stressing on the medial collateral ligaments with a slight 
give.  There was medial joint line tenderness.  An MRI of the 
left knee was interpreted to reveal a small joint effusion, a 
blunted posterior horn of the lateral meniscus, and thickened 
medial collateral ligament consistent with chronic tear.  
Degenerative disease of the left knee and medial collateral 
ligament instability on the left were the diagnoses.

An RO rating action dated in February 1999, assigned separate 
10 percent ratings for postoperative residuals of medial 
collateral ligament and anterior cruciate ligament repair of 
the left knee and for degenerative joint disease of the left 
knee, effective from December 1998.

VA outpatient treatment records compiled between May 1999 and 
December 2000 include an orthopedic evaluation of the 
veteran's left knee in May 1999 for complaints of pain.  
Examination was negative for any swelling. Range of motion 
was 5 degrees of extension to 120 degrees of flexion.  There 
was no joint line instability.  In March 2000, the veteran 
reported occasional knee pain since his surgery in service 
with all activities and at rest.  Physical examination found 
5/5 leg strength on the left.  Range of motion of the left 
knee was from 0 to 110 degrees.  There was tenderness to 
palpation of the medial joint line and crepitus, as well as, 
a positive opening with varus/valgus stress.  X-ray of the 
left knee revealed medial joint space narrowing and 
calcification of the medial collateral ligament.  The veteran 
was provided a regimen of physical therapy consisting of 
stretching/strengthening the quads, hamstrings, gluteals and 
lower extremities. 

In June 2000 the veteran presented to the VA orthopedic 
clinic for follow-up evaluation of the left knee.  Physical 
examination showed no effusion and a well-healed medial 
incision scar.  There was tenderness over the medial joint 
line.  The knee was stable to valgus/anterior cruciate 
ligament/posterior cruciate ligament testing.  There was 
pseuovarus laxity.  Physical examination of the left knee in 
September was reported to be essentially unchanged from the 
previous examination.  There was continuing medial joint line 
tenderness and range of motion was reported as 0 to 110 
degrees plus.

On his VA examination in June 2001, the veteran reported that 
he had left knee pain, weakness, swelling, giving away and 
locking, all of an intermittent nature.  He also reported 
occasional left knee instability.  The examiner noted that he 
takes Motrin with minimal effect, and used as assistive 
devices a left knee brace and a straight cane.  He stated 
that he is able to ambulate with a straight cane up to 1 
block distance until he needs rest secondary to pain.  On 
physical examination range of motion of the right knee was 
from 0 to 120 degrees.  Range of motion of the left knee was 
from 0 to 110 degrees.  The left knee was noted to be painful 
with flexion beyond 100 degrees and limited by pain and lack 
of endurance.  There was mild instability, medial tenderness, 
and decreased left quad muscle power to 4/5.  Ambulation was 
with a left knee brace in place and a straight cane in the 
right hand.  An x-ray of the left knee revealed bone 
formation in the soft tissues medially.  Status post left 
medial menisectomy complicated by myositis ossificans was the 
diagnosis.

In March 2004, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
Veterans Law Judge.  The transcript of the veteran's 
testimony has been associated with his claims file. At his 
hearing the veteran described his left knee symptomatology.  
He testified that he has constant left knee pain and 
occasional left knee instability.  He also reported that the 
left knee scar was painful and tender.

On his most recent VA examination in August 2004 the veteran 
complained of left knee pain, buckling, and instability.  He 
also indicated that he experiences problems with prolonged 
ambulation and flare-ups of left knee symptoms approximately 
three times a week lasting approximately one to two hours in 
length of time.  On physical examination, the veteran was 
noted to walk with a straight cane wearing a knee brace.  
Examination of the knee revealed no effusion and no 
cellulites.  There was a positive S-shaped scar on the medial 
aspect of the left knee.  The scar was 13 cm in length.  At 
its widest point, it was 2 cm, and in other areas it was 
approximately 0.25 cm.   The scar was superficial, stable and 
not fixed.  There was positive keloid formation and slight 
discoloration of the skin.  The scar did not interfere with 
joint motion.  The veteran reportedly complained of pain with 
palpation of the scar on light touch.  There was no 
depression of the scar and no inflammation or edema noted.  
The veteran complained of knee pain on range of motion 
testing in all planes.  He was able to fully extend the knee. 
Left knee flexion was to 90 degrees and limited by pain.  
Passively the veteran was able to flex the knee to 120 
degrees.  There was no instability with anterior or posterior 
stressing.  There was some instability with valgus stressing, 
characterized by the examiner as slight.  Motor testing was 
5/5 with knee flexion and extension.  Slight atrophy of the 
quadriceps muscle was noted.  There was a negative McMurray's 
sign.  An x-ray of the left knee was interpreted to reveal 
medial tibiofemoral joint space narrowing and mild spurring.  
Status post left knee injury with surgery and valgus 
instability most likely mediocollateral ligament damage was 
the diagnostic assessment.

Legal criteria

Disability evaluations are determined by the application of 
VA Schedule for Rating Disabilities, the aforementioned 
Rating Schedule, 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from disease and injuries incurred or 
aggravated during military service and the residual condition 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable based upon the assertion and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities with injuries to the muscles, 
the nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for the evaluation.  Either the use or 
manifestations not resulting from service-connected diseases 
or injury establishing service-connected disability 
evaluation and the evaluation of the same manifestations 
under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.14 (2002).  However, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994), the Court held that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping of the symptomatology" of 
the other condition.  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination and reduction on normal 
excursions of movements, including pain on movement of a 
joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held that 
a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board notes that the provisions of 38 C.F.R. 
4.40 and 4.45 should be considered in conjunction only with 
diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996). 

Analysis

The Board initially notes that the veteran is separately 
rated for degenerative joint disease of the left knee under 
Diagnostic Code 5010 rates as 20 percent disabling.  The 
Board in its decision in August 2004 addressed an increased 
evaluation for the veteran's left knee degenerative joint 
disease and, thus, this aspect of the veteran's left knee 
disorder is not in appellate status. 

There are additional manifestations of this disability, which 
are different in character, affecting not the arc of motion 
but the ability of the knee to maintain position or move 
smoothly when required.  As such, the veteran's left knee 
instability, as noted consistently on VA examinations, has 
been separately rated by the RO as 10 percent disabling under 
Diagnostic Code 5257.

Under Diagnostic Code 5257, slight impairment of the knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent rating 
requires moderate impairment.  A 30 percent rating requires 
severe impairment.  38 C.F.R. Part 4, Diagnostic Code 5257.

The veteran's service-connected left knee disability, as 
shown by the evidence including his testimony and VA 
examinations and treatment records, and summarized above, has 
been manifested throughout the appeal period by limitation of 
motion, pain, instability, and subjective complaints of 
"giving away," which the Board interprets as subluxation.

On the veteran's January 1999 VA examination, the veteran's 
medial collateral ligament produced a slight give on stress 
testing and instability was diagnosed.  Joint instability was 
not demonstrated on examination in May 1999 and the knee was 
found to be stable to valgus testing in June 2000, although 
there was pseudovarus laxity.  The veteran's left knee 
instability was specifically assessed as mild by his examiner 
on VA examination in June 2001 and slight on his most recent 
VA examination in August 2004.  Accordingly, although the 
objective evidence shows that the veteran's left knee 
disability is manifested by some instability, more than 
slight symptomatology is not demonstrated.  There is no 
current evidence of subluxation.

Further, the Board acknowledges that, as discussed above, the 
evidence shows that the veteran suffers from chronic left 
knee pain and corresponding functional loss.  Because 
Diagnostic Code 5257, however, does not evaluate a disability 
based on limitation of motion, the United States Court of 
Appeals for Veterans Claims has specifically held that the 
DeLuca factors do not apply to the evaluation of a service 
connected knee disability under this diagnostic code.  See 
Johnson v. Brown, 9 Vet.App. 7, 11 (1996).  As such, an 
increased evaluation for the left knee disability under 
Diagnostic Code 5257 is also not warranted.

Separate Rating for Scar

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25. Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
found that the critical element was that none of the 
symptomatology for any of the conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions.

In order to warrant a separate evaluation for scarring of the 
left knee there must be evidence of superficial scars, which 
are poorly nourished with repeated ulceration, that are 
tender and painful on objective demonstration, or result in 
limitation of function of the part affected. 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805, prior to August 30, 
2002.

Effective August 30, 2002, the criteria for skin disorders, 
to include scars, were amended. See 38 C.F.R. § 4.118, as 
amended by 67 Fed. Reg. 49590- 49599 (July 31, 2002.). 

Superficial, unstable, scars warrant a 10 percent disability 
rating. Diagnostic Code 7803 (2003).  Associated Notes 1 and 
2 indicate that an unstable scar is one which for any reason, 
has a frequent loss of covering of skin over the scar, and 
that a superficial scar is one not associated with underlying 
soft tissue damage. Superficial scars that are painful on 
objective demonstration also warrant a 10 percent disability 
rating.  Diagnostic Code 7803 (2003). Scars may also be rated 
on limitation of function of part affected. Diagnostic Code 
7805 (2003).

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

The veteran's statements are deemed competent evidence with 
regard to the description of the symptoms of his 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record and the pertinent rating 
criteria.

The evidence of record reveals that the veteran's left knee 
scar covers an area less than 144 square inches, and is well-
healed, nonadherent, and not shown to be functionally 
limiting.  Positive findings referable to the service-
connected left knee scar on VA examination in August 2004 
were limited to observations of pain with palpation.

The Board consequently finds, with respect to the left knee 
scar symptoms of pain objectively demonstrated on examination 
as required for a 10 percent rating under DC 7804, effective 
August 30, 2002.  Thus, a separate, 10 percent rating for the 
veteran's service-connected left knee scar is warranted.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, this 
same evidence does not provide a basis for a rating in excess 
of 10 percent.  The scar is superficial and does not result 
in any functional impairment.  Accordingly, a rating in 
excess of 10 percent is not warranted.


ORDER


An increased evaluation for postoperative residuals of medial 
collateral ligament and anterior cruciate ligament repair of 
the left knee is denied.

Entitlement to a separate 10 percent rating for a left knee 
scar is granted subject to the laws and regulations governing 
the payment of monetary benefits.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


